Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or l5 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 29, 2010 iBio, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-53125 26-2797813 (Commission File Number) (IRS Employer Identification No.) 9 Innovation Way, Suite 100 Newark, Delaware 19711 (Address of principal executive offices, including zip Code) (302) 355-0650 (Registrants telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d) Appointment of New Director Effective October 29, 2010, the Board of Directors (the Board) of iBio, Inc. (the Company) voted to appoint Arthur Y. Elliott, Ph.D. to serve on the Board. Dr. Elliott will be one of the Boards Class I directors, whose members terms expire at the Companys annual meeting to be held in late 2012. There is no arrangement or understanding between Dr. Elliott and any other person, pursuant to which Dr. Elliott is to be appointed as a director. Dr. Elliott is not a party to any transactions that would require disclosure under Item 404(a) of Regulation S-K. In connection with his appointment, Dr. Elliott was granted a stock option to purchase 60,000 shares of the Company's common stock under the Company's stock incentive plan, which shall vest in three equal annual installments beginning on the first anniversary of Dr. Elliotts service, at an exercise price set at the last trading price on the date of appointment. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. IBIO, INC. Date: November 3, 2010 By: /s/ Frederick Larcombe Frederick Larcombe Chief Financial Officer
